MEMORANDUM **
Barbara Ann Johnson appeals pro se the district court’s order dismissing with prejudice her complaint alleging claims under 28 U.S.C. § 2671, the Federal Tort Claims Act, for lack of personal and subject matter jurisdiction and insufficiency of service of process. We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s order filed on May 15, 2000.
To the extent that Johnson argues that the district court abused its discretion by failing to afford her an opportunity to amend her complaint, the argument lacks merit because amendment to correct the jurisdictional deficiencies would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.